
	
		I
		111th CONGRESS
		1st Session
		H. R. 3462
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Brady of Texas
			 (for himself, Mr. Conaway,
			 Ms. Sutton, and
			 Mr. Culberson) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  the use of corrosion prevention and mitigation measures in the construction and
		  maintenance of business energy-related property.
	
	
		1.Short titleThis Act may be cited as the
			 Corrosion Prevention Act of
			 2009.
		2.Credit for
			 corrosion prevention and mitigation measures for energy-related
			 property
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45R.Corrosion
				prevention and mitigation measures for energy-related property
						(a)In
				generalFor purposes of section 38, the corrosion prevention and
				mitigation credit determined under this section for the taxable year is an
				amount equal to 50 percent of the excess of—
							(1)qualified
				corrosion prevention and mitigation expenditures with respect to qualified
				energy-related property, over
							(2)the amount such
				expenditures would have been, taking into account—
								(A)amounts paid or
				incurred to satisfy Federal, State, or local requirements, and
								(B)amounts paid for corrosion prevention
				practices, as certified by a person certified pursuant to subsection
				(b)(2).
								(b)Qualified
				corrosion prevention and mitigation expendituresFor purposes of
				this section—
							(1)In
				generalThe term qualified corrosion prevention and
				mitigation expenditures means amounts paid or incurred by the taxpayer
				during the taxable year for engineering design, materials, and application and
				installation of corrosion prevention and mitigation technology.
							(2)Certification
				may be requiredThe Secretary shall require by regulation that no
				amount be taken into account under paragraph (1) for any design, material,
				application, or installation unless such design, material, application, or
				installation meets such certification requirements. Such requirements shall
				provide for accreditation of certifying persons by an independent entity with
				expertise in corrosion prevention and mitigation technology.
							(3)Corrosion
				prevention and mitigation technologyCorrosion prevention and
				mitigation technology includes a system comprised of at least one of the
				following: a corrosion-protective coating or paint; chemical treatment;
				corrosion-resistant metals; and cathodic protection. The Secretary from time to
				time by regulations or other guidance may modify the list contained in the
				preceding sentence to reflect changes in corrosion prevention and mitigation
				technology.
							(4)Qualified
				energy-related propertyThe term qualified energy-related
				property means property which is—
								(A)comprised
				primarily of a metal susceptible to corrosion,
								(B)used in—
									(i)the exploration,
				production, refining, or transportation of oil, natural gas, coal, or any
				product thereof, or
									(ii)the generation,
				transmission, or distribution of electricity or any other form of energy,
									(C)of a character
				subject to the allowance for depreciation,
								(D)originally placed in service or owned by
				the taxpayer, and
								(E)located in the
				United States.
								(c)Recapture of
				credit
							(1)In
				generalIf, as of the close of any taxable year, there is a
				recapture event with respect to any qualified energy-related property for which
				a credit was allowed under subsection (a), the tax of the taxpayer under this
				chapter for such taxable year shall be increased by an amount equal to the
				product of—
								(A)the applicable
				recapture percentage, and
								(B)the aggregate
				decrease in the credits allowed under section 38 for all prior taxable years
				which would have resulted if the qualified corrosion prevention and mitigation
				expenditures of the taxpayer with respect to such property had been
				zero.
								(2)Applicable
				recapture percentage
								(A)In
				generalFor purposes of this subsection, the applicable recapture
				percentage shall be determined from the following table:
									
										
											
												If the property ceases to
						beThe recapture
												
												 qualified energy-related property
						within:percentage is:
												
											
											
												(i) One full
						year after placed in service100
												
												(ii) One full
						year after the close of the period described in clause (i) 80
												
												(iii) One full
						year after the close of the period described in clause (ii)60
												
												(iv) One full
						year after the close of the period described in clause (iii) 40
												
												(v) One full
						year after the close of the period described in clause (iv) 20.
												
											
										
									
								(B)Recapture event
				definedFor purposes of this subsection, the term recapture
				event means—
									(i)Cessation of
				useThe cessation of use of the qualified energy-related
				property.
									(ii)Change in
				ownership
										(I)In
				generalExcept as provided in subclause (II), the disposition of
				a taxpayer’s interest in the qualified energy-related property with respect to
				which the credit described in subsection (a) was allowable.
										(II)Agreement to
				assume recapture liabilitySubclause (I) shall not apply if the
				person acquiring the qualified energy-related property agrees in writing to
				assume the recapture liability of the person disposing of the qualified
				energy-related property. In the event of such an assumption, the person
				acquiring the qualified energy-related property shall be treated as the
				taxpayer for purposes of assessing any recapture liability (computed as if
				there had been no change in ownership).
										(III)special rule
				for tax exempt entitiesSubclause (II) shall not apply to any tax
				exempt entity (as defined in section 168(h)(2)).
										(iii)Special
				rules
										(I)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (1) only with respect to credits allowed by reason of this section
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards and carrybacks under section 39 shall
				be appropriately adjusted.
										(II)No credits
				against taxAny increase in tax under this subsection shall not
				be treated as a tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
										(III)No recapture
				by reason of casualty lossThe increase in tax under this
				subsection shall not apply to a cessation of operation of the property as
				qualified energy-related property by reason of a casualty loss to the extent
				such loss is restored by reconstruction or replacement within a reasonable
				period established by the Secretary.
										(d)Denial of double
				benefitFor purposes of this subtitle—
							(1)Basis
				adjustments
								(A)In
				generalIf a credit is determined under this section for any
				expenditure with respect to any property, the increase in the basis of such
				property which would (but for this subsection) result from such expenditure
				shall be reduced by the amount of the credit so allowed.
								(B)Certain
				dispositionsIf, during any taxable year, there is a recapture
				amount determined with respect to any property the basis of which was reduced
				under subparagraph (A), the basis of such property (immediately before the
				event resulting in such recapture) shall be increased by an amount equal to
				such recapture amount. For purposes of the preceding sentence, the term
				recapture amount means any increase in tax (or adjustment in
				carrybacks or carryovers) determined under subsection (c).
								(2)Other deductions
				and creditsNo deduction or credit shall be allowed under this
				chapter for any expense taken into account under this section.
							(e)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section.
						(f)Application of
				sectionThis section shall apply to taxable years beginning
				during the 2-year period beginning on the date of the enactment of this
				section.
						.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end thereof the following new paragraph:
				
					(36)the corrosion
				prevention and mitigation credit determined under section
				45R(a).
					.
			(c)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45Q the following new item:
				
					
						Sec. 45R. Corrosion prevention and
				mitigation measures for energy-related
				property.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
